DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on March 04, 2021.  Claims 1, 2, 7, 8, 10 and 15-19 are pending.


Claim Interpretation

The previous 112(f) interpretation has been withdrawn in light of Applicant’s amendment.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morita (US 2009/0252396) and Tsunomori et al. (US 2017/0116731).
Regarding claim 1, Morita discloses an image processing apparatus comprising: 
an acquisition unit, which is a processor, that acquires a radiographic image of a breast (“The image obtaining device 21 obtains a breast image photographed by the mammography device 10 through the network 60” at paragraph 0063); and 
a display unit that displays information indicating mammary gland tissues of a breast image (“When the image processing is finished, image data after processing is outputted from the image processing device 25” at paragraph 0109, line 1; “an image diagnosis device 30 which displays an image to which image processing is applied by the image processing apparatus 20 for diagnosis” at paragraph 0056, line 5), the volume ratio of mammary gland tissues being derived based on a mammary gland tissue pixel of the radiographic image (“Further, the applicant has found that the configuration of the breast can be classified with accuracy by a ratio between the calculated contrast value in the mammary gland and an area of the mammary gland region (also called mammary gland ratio)” at paragraph 0100, line 1; “The local region setting device 23 sets a plurality of local regions around pixels belonging to the 
Morita does not explicitly disclose that the display unit displays information indicating a volume ratio of mammary gland tissues of the breast image and when it is determined whether to derive the volume ratio of mammary glands based on the mammary gland tissue pixel or based on a fat tissue pixel of the radiographic image and a determination result is to derive the volume ratio of mammary glands based on the mammary gland tissue pixel.
Tsunomori et al. teaches an image processing apparatus in the same field of endeavor of mammogram processing comprising:
a display unit that displays information indicating a volume ratio of mammary gland tissues of the breast image (“FIG. 14B shows another example of display manner of index indicating lesion missing risk displayed on the image display apparatus 3. In the example shown in FIG. 14B, there are displayed the score (largest score among left and right MLO images and CC images) 334 of the above (C), bar graph 335 intuitively indicating the ratio of the mammary gland region in the breast region” at paragraph 0119, line 1), the volume ratio of mammary gland tissues being derived based on a mammary gland tissue pixel of the radiographic image when it is determined whether (“Region of Score 4: region where RD/B exceeds the threshold 1 and RF/D is smaller 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the indexing as taught by Tsunomori et al. for the system of Morita to provide a risk assessment based upon the derived density (see Tsunomori et al. at paragraph 0101).

claim 7, Morita discloses an apparatus wherein the volume ratio of the mammary gland tissues is derived for each pixel (“Lastly, a threshold value for extracting the mammary gland region 70 from density values of the greater pectoral region 76 and the fat region 72 in the vicinity of it is calculated, and the region is divided into the mammary gland region 70 and the fat region 72” at paragraph 0080; therefore all of the pixels of the image are processed and the resulting gland pixels are found in context of the breast volume).
Regarding claim 8, Morita discloses an image processing method comprising: 
acquiring a radiographic image of a breast (“The image obtaining device 21 obtains a breast image photographed by the mammography device 10 through the network 60” at paragraph 0063); and 
displaying information indicating mammary gland tissues of a breast image (“When the image processing is finished, image data after processing is outputted from the image processing device 25” at paragraph 0109, line 1; “an image diagnosis device 30 which displays an image to which image processing is applied by the image processing apparatus 20 for diagnosis” at paragraph 0056, line 5), the volume ratio of mammary gland tissues being derived based on a mammary gland tissue pixel of the radiographic image (“Further, the applicant has found that the configuration of the breast can be classified with accuracy by a ratio between the calculated contrast value in the mammary gland and an area of the mammary gland region (also called mammary gland ratio)” at paragraph 0100, line 1; “The local region setting device 23 sets a plurality of local regions around pixels belonging to the mammary gland region extracted by the mammary gland region extracting device 22. Though the detail will be described 
Morita does not explicitly disclose displaying information indicating a volume ratio of mammary gland tissues of the breast image and when it is determined whether to derive the volume ratio of mammary glands based on the mammary gland tissue pixel or based on a fat tissue pixel of the radiographic image and a determination result is to derive the volume ratio of mammary glands based on the mammary gland tissue pixel.
Tsunomori et al. teaches an image processing method in the same field of endeavor of mammogram processing comprising:
displaying information indicating a volume ratio of mammary gland tissues of the breast image (“FIG. 14B shows another example of display manner of index indicating lesion missing risk displayed on the image display apparatus 3. In the example shown in FIG. 14B, there are displayed the score (largest score among left and right MLO images and CC images) 334 of the above (C), bar graph 335 intuitively indicating the ratio of the mammary gland region in the breast region” at paragraph 0119, line 1), the volume ratio of mammary gland tissues being derived based on a mammary gland tissue pixel of the radiographic image when it is determined whether (“Region of Score 4: region where RD/B exceeds the threshold 1 and RF/D is smaller than the threshold 3. That is, the ratio of mammary gland region to the breast region is large to some degree, and the fat region in the mammary gland region to the mammary gland region is small” at 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the indexing as taught by Tsunomori et al. for the system of Morita to provide a risk assessment based upon the derived density (see Tsunomori et al. at paragraph 0101).
Regarding claim 10, Morita discloses a non-transitory recording medium recording an image processing program that causes a computer (“For example, a recording medium (for example, a ROM, flexible disk, optical disk, and so on) storing a program including computer-executable instructions for causing a computer to execute 
acquiring a radiographic image of a breast (“The image obtaining device 21 obtains a breast image photographed by the mammography device 10 through the network 60” at paragraph 0063); and 
displaying information indicating mammary gland tissues of a breast image (“When the image processing is finished, image data after processing is outputted from the image processing device 25” at paragraph 0109, line 1; “an image diagnosis device 30 which displays an image to which image processing is applied by the image processing apparatus 20 for diagnosis” at paragraph 0056, line 5), the volume ratio of mammary gland tissues being derived based on a mammary gland tissue pixel of the radiographic image (“Further, the applicant has found that the configuration of the breast can be classified with accuracy by a ratio between the calculated contrast value in the mammary gland and an area of the mammary gland region (also called mammary gland ratio)” at paragraph 0100, line 1; “The local region setting device 23 sets a plurality of local regions around pixels belonging to the mammary gland region extracted by the mammary gland region extracting device 22. Though the detail will be described later, approximately 500 pixels in the mammary gland region are selected” at paragraph 0065, line 1; “Lastly, a threshold value for extracting the mammary gland region 70 from density values of the greater pectoral region 76 and the fat region 72 in the vicinity of it is calculated, and the region is divided into the mammary gland region 70 and the fat region 72” at paragraph 0080).

Tsunomori et al. teaches an image processing method in the same field of endeavor of mammogram processing comprising:
displaying information indicating a volume ratio of mammary gland tissues of the breast image (“FIG. 14B shows another example of display manner of index indicating lesion missing risk displayed on the image display apparatus 3. In the example shown in FIG. 14B, there are displayed the score (largest score among left and right MLO images and CC images) 334 of the above (C), bar graph 335 intuitively indicating the ratio of the mammary gland region in the breast region” at paragraph 0119, line 1), the volume ratio of mammary gland tissues being derived based on a mammary gland tissue pixel of the radiographic image when it is determined whether (“Region of Score 4: region where RD/B exceeds the threshold 1 and RF/D is smaller than the threshold 3. That is, the ratio of mammary gland region to the breast region is large to some degree, and the fat region in the mammary gland region to the mammary gland region is small” at paragraph 0111, line 1; “Region of Score 1: region where RD/B is equal to or smaller than a threshold 1 (first threshold, here, 5). That is, the region where the ratio of mammary gland region to the breast region is slight” at paragraph 0108, line 1; “Region of Score 2: region where RD/B exceeds the threshold 1, and RF/D is equal to or larger than a threshold 2 (second threshold, here, 50). That is, the region where the ratio of 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the indexing as taught by Tsunomori et al. for the system of Morita to provide a risk assessment based upon the derived density (see Tsunomori et al. at paragraph 0101).
Regarding claim 15, the Morita and Tsunormori et al. combination discloses an apparatus wherein, the determination result is made by determining a type of density of the mammary glands (“Though having been already described, the breast images are classified into the following four types of (1) to (4):  [0102] (1) Fatty type: A breast region is substantially completely replaced by fat, and in this case, detection is easy if the lesion is within the photographing range; [0103] (2) Mammary gland scattered type: A mammary gland parenchyma is scattered in the breast region replaced by fat. In the case of this type, detection of the lesion is relatively easy; [0104] (3) Uneven and high-density type: The fat is mixed in the mammary gland parenchyma and presenting 
Regarding claim 16, the Morita and Tsunormori et al. combination discloses an apparatus wherein, the determination result is made by determining whether the fat tissue pixel is included in the radiographic image (“Though having been already described, the breast images are classified into the following four types of (1) to (4):  [0102] (1) Fatty type: A breast region is substantially completely replaced by fat, and in this case, detection is easy if the lesion is within the photographing range; [0103] (2) Mammary gland scattered type: A mammary gland parenchyma is scattered in the breast region replaced by fat. In the case of this type, detection of the lesion is relatively 
Regarding claim 17, the Morita and Tsunormori et al. combination discloses an apparatus wherein, the determination result is made by deriving the volume ratio of the mammary gland tissues on the mammary gland tissue pixel, by deriving the volume ratio of the mammary gland tissues on the fat tissue pixel, and by determining both of the volume ratios of the mammary gland tissues are equal to or greater than a predetermined threshold value (Region of Score 1: region where RD/B is equal to or smaller than a threshold 1 (first threshold, here, 5). That is, the region where the ratio of 
Regarding claim 18, the Morita and Tsunormori et al. combination discloses an apparatus wherein, the fat tissue pixel is a pixel corresponding to a portion of the breast which is estimated to be composed of only the fat tissues (“Lastly, a threshold value for extracting the mammary gland region 70 from density values of the greater pectoral region 76 and the fat region 72 in the vicinity of it is calculated, and the region is divided into the mammary gland region 70 and the fat region 72” Morita at paragraph 0080; “RF/D=(area F of fat region in the mammary gland region/area D of mammary gland region).times.100” Tsunomori et al. at paragraph 0104, line 2).
Regarding claim 19, the Morita and Tsunormori et al. combination discloses an apparatus wherein, the mammary gland tissue pixel is a pixel corresponding to a portion of the breast which is estimated to be composed of only the mammary gland tissues (“RD/B=(area D of mammary gland region/area B of breast region)” Tsunomori et al. at paragraph 0104, line 1; the mammary gland region will therefore include pixels that are entirely of mammary gland and not fat, given that the tissue is found to be very dense).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of the combination of Morita and Tsunomori et al. (US 2017/0116731) further in view of Highnam et al. (US 2014/0010429).
The Morita and Tsunomori et al. combination discloses an apparatus 
wherein the volume ratio of the mammary gland tissue of the breast image is derived on the basis of an amount of incident radiation on the mammary gland tissue pixel (“RD/B=(area D of mammary gland region/area B of breast region)” Tsunomori et al. at paragraph 0104, line 1; the mammary gland region will therefore include pixels that are entirely of mammary gland and not fat, given that the tissue is found to be very dense).
The Morita and Tsunomori et al. combination does not explicitly disclose that the acquisition unit further acquires information indicating a thickness of the breast in capture of the radiographic image and the volume ratio of the mammary gland tissue of the breast image is derived on the basis of the information indicating the thickness of the breast.
Highnam et al. teaches an image processing apparatus wherein 
the acquisition unit further acquires information indicating a thickness of the breast in capture of the radiographic image (“According to a yet further aspect of the invention employs diagnostic markers that comprise selectively combining values generated from quantitative representation. The values are from the group comprising: the average thickness of dense tissue; variance of dense tissue/changes in density and/or confusing heterogeneity in an image; maximum thickness of dense tissue” at paragraph 0053, line 1); and 

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the invention to indicate the thickness as taught by Highnam et al. for the system of the Morita and Tsunomori et al. combination as a comparable way of defining the volume ratio of mammary gland tissue present in the volume.


Response to Arguments

Summary of Remarks (@ response page labeled 11): “A determination is made whether to derive the volume ratio of mammary glands based on the mammary gland tissue pixel or based on a fat tissue pixel of the radiographic image. Morita does not do this. Morita does not analyze a mammary gland tissue pixel AND a fat tissue pixel and make a determination as to which is better suited to be used for deriving a volume ratio 

Examiner’s Response: This argument is moot in view of the teachings of Tsunomori et al. as outlined above.

Summary of Remarks (@ response pages labeled 11-12): “Ultimately, a determination is made to derive the volume ratio of mammary gland tissues based on a mammary gland tissue pixel of the radiographic image.  The information indicating a volume ratio of mammary gland tissues of the breast image from the above analysis is displayed. Again, the contrast values between mammary gland regions and fat regions generated by Morita fail to disclose this aspect of the independent claims of the present application.”

Examiner’s Response: This argument is moot in view of the teachings of Tsunomori et al. as outlined above.

Summary of Remarks (@ response page labeled 12): “It is further believed that none of the secondary references cited in the Office Action cure the deficiencies of Morita.”




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662